Citation Nr: 9913565	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  94-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a thoracic spine 
disorder. 

3.  Whether the initial assignment of a noncompensable (0 
percent) disability rating for postoperative giant cell tumor 
of the tendon sheaths of the knees was proper.

4.  Whether the initial assignment of a 10 percent disability 
rating for a left inguinal herniorraphy was proper.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1970 to August 1973, 
October 1973 to October 1975, and April 1977 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a December 1995 
remand to the RO.  

The Board notes that in the January 1993 rating decision, the 
RO denied service connection for a cervical spine disorder 
and a thoracic spine disorder.  The veteran submitted a 
notice of disagreement with that decision.  In an October 
1993 decision, the RO continued its denial of service 
connection for the cervical and thoracic spine disorders.  In 
addition, the RO denied service connection for a lumbar spine 
disorder.  A statement of the case was issued in November 
1993 that included disorders of all three parts of the spine.  
The Board construes statements in the December 1993 
substantive appeal as a notice of disagreement with the 
October 1993 denial of service connection for a lumbar spine 
disorder.  Because the November 1993 statement of the case 
was issued before the veteran submitted a notice of 
disagreement regarding the lumbar spine, the Board finds that 
the RO has not properly issued a statement of the case on 
that issue.  Therefore, the matter is referred to the RO for 
the issuance of a statement of the case on the issue of 
entitlement to service connection for a lumbar spine 
disorder.  Thereafter, the veteran will have the appropriate 
time in which to perfect his appeal.   

The issues regarding the propriety of the initial assignment 
of a noncompensable disability rating for postoperative giant 
cell tumor of the tendon sheaths of the knees and the initial 
assignment of a 10 percent disability rating for a left 
inguinal herniorraphy are discussed in the REMAND portion of 
the decision below.  

With respect to these appeals of the initial disability 
rating assigned by the RO, the Board construes from his 
continued disagreement an implied claim for increased 
disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (an appeal from an initial rating is a distinct 
claim from a claim for an increased rating); AB v. Brown, 6 
Vet. App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  These claims for an 
increased rating have not been adjudicated by the agency of 
original jurisdiction and are therefore returned to the RO 
for the necessary development and adjudication.
   

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's service medical records reflect multiple 
treatments for neck and back pain, with repeated diagnoses of 
muscle strain, specifically in the left trapezius muscle.  

3.  The veteran does not presently have an identifiable 
disability of the thoracic or cervical spine.   



CONCLUSION OF LAW

A disorder involving the cervical and thoracic spines was not 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The veteran's enlistment examination dated in August 1970 was 
negative for objective finding or subjective report of any 
musculoskeletal disorder.  Service medical records from his 
period of service from 1970 to 1973 revealed that the veteran 
fell off the back of a truck and injured his back in March 
1971.  Examination revealed findings in the right sacroiliac 
area only.  In August 1973, the veteran presented with pain 
near left scapula.  He had been injured in a fall on the 
shoulder three months earlier.  There was pain and stiffness, 
as well as some pain when the neck was turned or in flexion.  
The impression was muscle strain at the left scapula.  Only 
four days later, the veteran complained of pain at the back 
of the neck for four months.  He hurt it when he fell off a 
trailer.  There was no spasm and X-rays of the cervical spine 
were negative.  The impression was severe upper back strain.  

Service medical records for the period from 1973 to 1975 were 
negative for report or treatment of back or neck disorder.  
Neither the October 1973 enlistment examination nor the 
October 1975 separation examination contained any objective 
finding or subjective report of neck or back pain.  

In August 1978, the veteran complained of back pain after 
tripping and falling on his side.  He did not wait for 
treatment.  The veteran was seen in June 1979, reporting pain 
in the upper lumbar region of the back.  Examination revealed 
tenderness over the 12th rib posteriorly.  The assessment was 
slight muscle strain.  

The veteran again complained of back pain in June 1983.  He 
reported that fell off jeep four years earlier, resulting in 
pain in the upper left back.  There was point tenderness in 
the upper left back at the lower trapezius area.  The 
assessment was muscle strain.  In August 1985, he related a 
two-week history of upper back pain, limited neck motion, and 
left arm numbness after being hit by a truck winch.  There 
was no redness or swelling.  The pain extended from the 
middle of back on the backbone area to the bottom of the 
neck.  X-rays showed a possible abnormality of the cervical 
vertebrae and the first rib on the left.  Additional X-rays 
of the cervical spine showed no abnormalities.  Chest X-rays 
were negative.  During a subsequent physical therapy 
consultation in August 1985, the veteran reported having 
chronic neck pain for three months.  He related a history of 
possible neck fracture in 1970.  Range of motion within 
normal limits for neck and shoulders, with neck pain at 
extremes of flexion and extension.  The assessment was 
cervical syndrome.  

In November 1987, the veteran related that he had pain in 
upper back for one day after falling.  Examination revealed 
only pain at the left trapezius muscle with palpation and 
range of motion testing against resistance.  The assessment 
was muscle strain.  He continued to have pain through 
November. He presented a year later in November 1988 with a 
three-week history of left shoulder pain.  There was point 
tenderness in the left upper back.  Range of motion for the 
upper extremity was normal.  The assessment was muscle 
strain.  In March 1989, the veteran complained of pain at the 
base of the neck and upper left shoulder.  He suffered a 
trauma to the area 18 months before with progressively 
increasing pain.  The left upper back was tender around the 
left scapula in the paraspinous region about T5.  The 
assessment was musculoskeletal pain.  In November 1989, he 
reported that he had experienced intermittent left neck and 
upper back problems for two years.  He had no relief with 
physical therapy.  Examination of the back and neck revealed 
only tenderness over the upper left trapezius and rhomboid.  
The impression was cervical and shoulder strain secondary to 
previous injuries.  

The veteran was afforded an orthopedic consultation in 
January 1990.  He indicated that he suffered an injury 
playing racquetball two years before with a subsequent 
reinjury.  He complained of intermittent pain at C7 through 
T2.  Objectively, there was full range of motion of the 
cervical spine and shoulder.  There was no tenderness to 
palpation at C or T spine.  Examination did reveal tenderness 
at the rhomboid and trapezius.  The assessment included left 
bursitis.  In June 1990, he complained of neck pain after 
being knocked down and hitting his head on a tree.  There was 
tenderness on the left side from C7 to T1 with mild spasm.  
The assessment was probable cervical spasm.  In July 1990, 
the veteran indicated that he had chronic neck pain with 
occasional radiation to the left arm.  During a subsequent 
July 1990 physical therapy consultation, he explained that 
his initial injury occurred in 1970 when he fell from a 
vehicle.  He incurred a reinjury three years before while 
playing racquetball.  Treatment had included non-steroidal 
anti-inflammatory drugs (NSAIDs), muscle relaxants, and 
physical therapy.  Objectively, active range of motion of the 
cervical spine was within normal limits with pain from C6 to 
T6.  There was tenderness at T4-5.  The assessment was 
thoracic (T4-6) facet dysfunction with trigger point pain.   

Physical therapy notes dated in January 1991 revealed 
findings of trigger points at C6-7, left upper trapezius and 
along the medial border of the left scapula.  Additional 
notes dated in January 1991 showed that the veteran 
complained of sharp pain at C7 to T1 with dull ache at all 
thoracic vertebrae.  Examination revealed fair body 
mechanics, normal gait, and kyphosis.  Cervical range of 
motion within normal limits with pain at the end of right 
rotation.  Shoulder range of motion within normal limits 
without pain.  The assessment was recurrent neck and upper 
back pain secondary to posture and rule out arthritis.  
Cervical spine X-rays showed no evidence of significant 
abnormality.  The veteran was afforded an orthopedic 
consultation in February 1991.  His complaint was cervical 
paraspinal pain.  Electromyograph (EMG) and nerve conduction 
velocity (NCV) studies of the cervical spine and upper 
extremities were normal.  The assessment was chronic neck 
pain at the left C7 paraspinal muscle area with normal 
physical examination.  
Notes from a subsequent orthopedic consultation in March 1991 
reiterated that neuropathies had been ruled out.  The veteran 
continued to have palpable tenderness at C6 to T1 on the 
left.  A bone scan of the cervical through sacral spines was 
negative.  The shoulder girdle also appeared normal.  
Additional notes showed that the veteran continued to have 
pain through March 1991.  The report of the April 1991 
periodic examination included notes of a previous history of 
chronic back and neck pain.  In December 1991, the veteran 
reported having pain in left shoulder, upper left neck, and 
upper left back for one month.  He injured himself when he 
fell on the head of a hammer.  The assessment was contusion.  
X-rays of the left clavicle showed no abnormality.  

The veteran continued to have pain in the back and collarbone 
in January 1992.  The back pain had existed for about three 
years.  Notes from a pain clinic consultation in February 
1992 revealed that the veteran had had left shoulder pain for 
years, though all evaluations had been normal.  The report of 
the veteran's March 1992 retirement physical examination was 
negative for abnormalities of the spine.  Handwritten notes 
indicated that the veteran had upper back pain from 
degenerative joint disease.  On the accompanying report of 
medical history, the veteran reported a history of recurrent 
back pain.  Cervical spine X-rays taken in April 1992 were 
normal.       

In June 1992, immediately following his separation from 
service, the veteran filed a claim for service connection for 
various conditions.  On the basis of his service medical 
records, the RO denied service connection for a cervical 
spine disorder and a thoracic spine disorder in a January 
1993 rating decision.  The veteran appealed that decision.  

The veteran was afforded a VA examination in July 1993.  He 
reported having pain in the cervical and thoracic spines.  He 
did not obtain relief from various medications.  Present 
complaints included aching in the neck and back.  On 
examination, posture was erect and carriage and gait were 
normal.  There was normal range of motion in the neck and 
both upper extremities.  X-rays of the cervical and thoracic 
spines were normal.  The diagnosis included disorders of the 
cervical spine and thoracic spine.  

In his December 1993 substantive appeal, the veteran stated 
that he continued to have back and shoulder pain.  A VA 
physician had taken additional X-rays and prescribed Tylenol 
3.  He was unable to carry his toolbox on his shoulders.     

The RO obtained the veteran's VA medical records.  X-rays of 
the right shoulder and clavicle taken in December 1993 were 
normal.  Orthopedic notes dated in March 1995 indicated that 
the veteran complained of pain in the left upper back since 
1989, increasing with bending forward and twisting.  There 
were no current radicular symptoms or loss of sensation.  
Examination revealed essentially normal range of motion of 
the neck and shoulders.  There was no spasm.  Motor strength 
was intact.  There was tenderness at the left medial 
parascapular muscles.  X-rays of the thoracic spine were 
unremarkable.  The impression was chronic thoracic muscle 
strain on the left without specific findings.  March 1995 
chest X-rays showed no bony abnormality.  In January 1997, 
the veteran was hospitalized for unrelated problems.  The 
admitting examination was negative for complaint or finding 
of any back, neck, or shoulder disorder or symptoms.  The 
veteran was again hospitalized from April 1997 to July 1997.  
He reported a history of chronic cervical pain.  X-rays of 
the cervical spine were normal.      

The veteran failed to report for VA examinations scheduled in 
January 1998 and February 1998.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Generally, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran has failed to report for two scheduled VA medical 
examinations; therefore, the case shall rated on the evidence 
of record.  38 C.F.R. § 3.655 (1998).

The Board initially notes that service medical records 
reflect references to possible arthritis or degenerative 
joint disease.  However, X-rays fail to reveal any evidence 
of arthritis in the cervical or thoracic spine during service 
or within one year of separation from service.  Accordingly, 
there is no basis on which to presume the in-service 
incurrence of any cervical spine or thoracic spine 
degenerative joint disease.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).

It cannot be denied that the veteran voiced several 
complaints regarding the cervical and thoracic spine during 
service, and after service continued to state the same 
complaints.  While the examiner in 1993 did include disorder 
of the thoracic and cervical spine as a diagnosis, the 
examination itself was essentially normal, with normal range 
of motion, no muscle spasm or tenderness, and x-ray studies 
were negative.  More recent evaluations of the cervical and 
thoracic spine performed during VA hospitalization and 
outpatient treatment, have failed to identify a disease 
entity.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Ongoing complaints 
without any objective manifestations of disability do not 
equate to an identifiable disease entity for purposes of VA 
compensation. In summary, a disease entity of the thoracic 
and cervical spine has not been identified. 


ORDER

Service connection for disorders of  the cervical and 
thoracic spines is denied.  



REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West,  12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, the RO awarded service connection for 
postoperative giant cell tumor of the tendon sheaths of the 
knees and left inguinal herniorrhaphy in January 1993.  It 
assigned noncompensable ratings for each disability.  The 
veteran appealed that decision.  In October 1993, the RO 
awarded a 10 percent rating for the left inguinal 
herniorraphy, effective from the date of the claim.  From a 
review of the claims folder, it is unclear whether the RO, as 
required by Fenderson, considered the possibility of staged 
ratings and properly advised the veteran of the laws and 
regulations pertinent to the appeal of an initially assigned 
disability rating.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issues of (a) whether the 
initial assignment of a noncompensable 
disability rating for postoperative giant 
cell tumor of the tendon sheaths of the 
knees was proper, and (b) whether the 
initial assignment of a 10 percent 
disability rating for a left inguinal 
herniorraphy was proper.  The RO should 
afford the veteran 60 days in which to 
perfect his appeal and to make comments 
on specific items in the statement of the 
case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order. 
   
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals


 

